U. S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE QUARTERLY PERIOD ENDED JUNE 30, 2009 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE TRANSITION PERIOD FROM TO Commission File Number: 000-51443 RAPTOR NETWORKS TECHNOLOGY, INC. (Exact name of registrant as specified in its charter) Colorado 84-1573852 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 1508 South Grand
